DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Gebauer fails to teach wherein the lens module comprises a tubelike lens carrier and an end ring, which are configured to be integrally formed, from a same material and as a single piece, with the housing top part. The examiner respectfully disagrees since Gebauer teaches  wherein the lens module (115) comprises a tubelike lens carrier  and an end ring (116b), which are configured to be integrally formed, from a same material) and as a single piece, with the housing top part (117a).

    PNG
    media_image1.png
    402
    435
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US Patent Publication Number 2009024461 A1) in view of Bingle (US Patent Number 7,965,336 B2). 
Gebauer teaches, as claimed in claim 1, a camera for a motor vehicle (.para. [0002]), comprising an external housing, which comprises a housing top part (117), in which a lens module of the camera is received (117), wherein the lens module comprises a tube-like lens carrier and an end ring (114b), which is configured to be integrally formed with the housing top part (115), a housing bottom part (16 ) configured to be connected with the housing top part Geabauer fails to teach an electrical plug in a passage of the plug housing. wherein the lens module (115) comprises a tubelike lens carrier  and an end ring (116b), which are configured to be integrally formed, from a same material) and as a single piece, with the housing top part (117a).  In a related art, Bingle teaches a camera for a motor vehicle (See Fig 1-5), , an external housing comprising a housing top part,(16a) , in which a lens module (24) of the camera is received; a housing bottom part 1(16 ) configured to be 2(Column 12 lines 55-60_: and at least one interconnect device (14f in Fig. 4) including a cylindrical protrusion received in the passage.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera, as taught by Geabauer with the electrical plug as taught by Bingle, for the purpose of providing  a way of electrically connecting camera module with a connector of the vehicle (Column 13, lines 5-6).
Gebauer teaches, as claimed in claim 2, wherein the integrally formed component comprising the tubelike lens carrier and the housing top part is configured as metal injection-moulded component (.para. [0005]).
Gebauer teaches, as claimed in claim 7, the single-piece component comprises the housing top part and the lens carrier is made from aluminum (.para. [0004] and [00051]).
Gebauer teaches, as claimed in claim 8, wherein the lens carrier comprises a rear tube part (222a) with a first diameter, and axially adjoining a front tube part (226) with a second diameter that is larger than the first diameter, and the fastening structure is formed on an external surface of the second tube part (See Figure 13).
Gebauer teaches, as claimed in claim 9, the external housing comprises a housing bottom part separate from a housing top part, which is connected with the housing top part (See Figure 8).

Gebauer teaches, as claimed in claim 11, a motor vehicle with a camera (.para. [0002]).
Gebauer teaches, as claimed in claim 13, further comprising: a protrusion (116 b) integrally formed with the end ring, and thereby integrally formed from the same material and as the single piece with the housing top part and the tubelike lens carrier (see shading of material in Fig 8).
Gebauer teaches, as claimed in claim 14, herein the end ring radially protrudes into a channel, and wherein the protrusion is configured to prevent a front lens element of the lens arrangement in
the tubelike lens carrier from axially slipping out of the channel.	


    PNG
    media_image2.png
    402
    435
    media_image2.png
    Greyscale

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The bottom part of 16 which includes 16b the examiner in interpreting to be the bottom part
        2  From Figure 7 the examiner has interpreted that that 14b (which is a part of the plug housing) and 12b are intergrated and from citation it states the base portions may be otherwise joined or substantially sealed together (such as via suitable adhesives and/or sealants).